Dissenting Opinion
Jackson, C. J.
— I would grant the petition to transfer for the following reasons:
A. The father acknowledged the son prior to his death, apparently long prior to the enactment of the 1953 Probate Code, Acts 1953, ch. 112, §207, p. 295, being §6-207, Burns’, 1953 Replacement. Under the law . as it then existed, such acknowledgment accom*544plished everything that would be obtained under §6-207, Burns’ 1953 Replacement, supra, hence the paternity was “established by law during the father’s lifetime.”
B. The construction of the statute in the Appellate Court opinion makes §6-207, Burns’ 1953 Replacement, supra, retroactive.
Note. — Reported in 188 N. E. 2d .418.